Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  
The two conditional statements describes “in a normal state”, but it appears clear that one should claim “in an abnormal state”.
Appropriate correction is required.
Specification
The abstract of the disclosure is objected to because includes “disclosed is”. Please remove.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (USPGPN 20170279288) in view of Chou et al (USPGPN 20130166234)
Independent Claim 1, Kimura teaches an electronic device (Fig. 1) comprising: a battery (30); a first detection circuit configured to detect a voltage of the battery (32); a charging circuit (22); a second detection circuit configured to detect an output voltage of the charging circuit (29); and a processor (combination of 26, 36, 40), wherein the processor is configured to: detect a voltage difference between the voltages to detect an abnormality (see Figs. 2-5).
Kimura is silent to configured to charge the battery in a constant current state or a constant voltage state based on the voltage of the battery, verify the voltage of the battery by using the first detection circuit and the output voltage by using the second detection circuit, while the battery is charged in the constant current state; and determine a state of the battery based at least on the voltage of the battery and the output voltage.
Chou teaches configured to charge the battery in a constant current state or a constant voltage state based on the voltage of the battery (abstract, Figs. 1-5, esp. Fig. 5), verify the 
It would have been obvious to a person having ordinary skill in the art to modify Kimura with Chou to provide improved accuracy and reduced costs and complexity.
Dependent Claim 2, the combination of Chou and Kimura teaches determine the state of the battery as a normal charging state when a difference between the voltage of the battery and the output voltage is smaller than a specified first value; and determine the state of the battery as an abnormal charging state when the difference between the voltage of the battery and the output voltage is not smaller than the specified first value (Figs. 1-4, esp. s170 & s460 of Figs. 1 & 4, see ¶[26] of Chou).
Dependent Claim 3, the combination of Chou and Kimura teaches when the state of the battery is determined as the normal charging state (one having ordinary skill in the art understands that the system would have had at least one a normal run in the history), the processor is configured to: charge the battery in the constant voltage state when the voltage of the battery is not smaller than a specified value; and charge the battery in the constant current 
Dependent Claim 4, the combination of Chou and Kimura teaches perform the verifying of the voltage of the battery and the output voltage at a specified time interval (interval between t51 & t52 of Fig. 5, interval between t21 & t22 of Fig. 2); and determine the state of the battery based on at least one of a change in the battery voltage or a change in the output voltage verified at the specified time interval (battery voltage changes between T21 interval, also during T51 interval of Chou).
Dependent Claim 5, the combination of Chou and Kimura teaches determine the state of the battery by comparing at least one of the change in the battery voltage or the change in the output voltage with a specified second value (delta Q21 & delta Q22 of Chou are determined with the change in battery voltages between T21/51 and T22/52, which are then computed with the voltage difference, see s150).
Dependent Claim 6, the combination of Chou and Kimura teaches the specified second value is updated based on at least one of a change in the battery voltage or a change in the output voltage previously verified (see look up table of s142 of Chou).
Dependent Claim 10, the combination of Chou and Kimura teaches when the state of the battery is determined as an abnormal charging state, charge the battery in the constant voltage state independently of the voltage of the battery, by using the charging circuit (one having ordinary skill in the art understands that constant voltage charging involves the determination of when the current is below a threshold, not the battery voltage, thus this would occur for Chou).
Dependent Claim 11, the combination of Chou and Kimura teaches a display device, wherein the processor is configured to: when the state of the battery is determined as an . 
Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Chou, further in view of Chang et al (USPGPN 20140167705)
Dependent Claim 7, Kimura is silent to when the state of the battery is determined as an abnormal charging state, charge the battery in the constant current state or the constant voltage state based on a reference different than in the case where the state of the battery is a normal charging state, by using the charging circuit.
Chang teaches when the state of the battery is determined as an abnormal charging state, charge the battery in the constant current state or the constant voltage state based on a reference different than in the case where the state of the battery is a normal charging state, by using the charging circuit (as is common, if a battery is aged/deteriorated/abnormal, it is reduced in terms of charging input/discharging output, which Chang describes in ¶[31], which one having ordinary skill in the art understands helps to reduce the likely that the battery deteriorates faster, thus improving the longevity and safety of the system [aged batteries cannot handle same charge voltage as new ones]).
It would have been obvious to a person having ordinary skill in the art to modify Kimura in view of Chou with Chang to provide improved safety and longevity.
Dependent Claim 8, the combination of Kimura, Chou, and Chang teaches the charging circuit is configured to detect a charging amount of the battery, and wherein the processor is configured to: when the state of the battery is determined as the abnormal charging state, charge the battery in the constant current state or the constant voltage state based on the charging 
Dependent Claim 9, the combination of Kimura, Chou, and Chang teaches when the state of the battery is determined as the normal charging state, charge the battery in the constant current state or the constant voltage state by comparing the voltage of the battery with a specified first value; and when the state of the battery is determined as the normal charging state, charge the battery in the constant current state or the constant voltage state by comparing the voltage of the battery with a specified second value different from the specified first value (see claim objection; Chang in ¶[31] describes changing the charging voltage and threshold based on whether a battery is aged/deteriorated/abnormal; Chou teaches determining the mode based on the voltage of the battery/capacity of the battery, see Figs. 1-5).
Independent Claim 12, Kimura teaches electronic device (Fig. 1) comprising: a battery (30); a first detection circuit configured to detect a voltage of the battery (32); a charging circuit (22); a second detection circuit configured to detect an output voltage of the charging circuit (29); and a processor (combination of 26, 36, 40), wherein the processor is configured to: detect a voltage difference between the voltages to detect an abnormality (see Figs. 2-5).
Kimura is silent to charge the battery in the constant current state or the constant voltage state depending on a first reference by using the charging circuit, when a difference between the output voltage and the battery voltage is not greater than a specified value; and charge the battery in the constant current state or the constant voltage state depending on a second reference different from the first reference by using the charging circuit, when the difference between the output voltage and the battery voltage exceeds the specified value, and wherein the first 
Chou teaches configured to charge the battery in a constant current state or a constant voltage state based on the voltage of the battery (abstract, Figs. 1-5, esp. Fig. 5), wherein the processor is configured to: verify the voltage of the battery and the output voltage by using the first detection circuit and the second detection circuit (Fig. 2A & ¶[20] demonstrates that the constant current occurs at T21, while the voltage difference delta-V is measured across both the constant current), respectively, while the battery is charged in the constant current state (see ¶’s [31, 32, 41], which describes determination occurring during charging, and Fig. 2A demonstrates the difference is measured throughout charging); determine a state of the battery based at least on the voltage of the battery and the output voltage (Figs. 1-5, esp. 3; examiner notes that the applicant did not specify the when determination happens). Chou teaches by using this system, it serves to reduce the hardware costs and complexity (¶’s [31, 41]), and increase the accuracy of the battery state determination (¶[32])
It would have been obvious to a person having ordinary skill in the art to modify Kimura with Chou to provide improved accuracy and reduced costs and complexity.
Kimura is silent to depending on a first reference by using the charging circuit in the first mode and depending on a second reference by using the charging circuit in the second mode, and wherein the first reference includes a first battery voltage value.
Chang teaches depending on a first reference by using the charging circuit in the first mode and depending on a second reference by using the charging circuit in the second mode, and wherein the first reference includes a first battery voltage value (as is common, if a battery is aged/deteriorated/abnormal, it is reduced in terms of charging input/discharging output, which 
It would have been obvious to a person having ordinary skill in the art to modify Kimura in view of Chou with Chang to provide improved safety and longevity.
Dependent Claim 13, the combination of Kimura, Chou, and Chang teaches the second reference includes at least one of a second battery voltage value different from the first battery voltage value or a charging amount of the battery (Chang teaches the two different voltages, Chou teaches the charging amount/voltage of the battery being used to determine modes).
Dependent Claim 14, the combination of Kimura, Chou, and Chang teaches perform the verifying of the voltage of the battery and the output voltage at a specified time interval; charge the battery in the constant current state or the constant voltage state depending on the first reference by using the charging circuit, when a change in the battery voltage and a change in the output voltage verified at the specified time interval are not greater than a specified first value and is not smaller than a specified second value; and charge the battery in the constant current state or the constant voltage state depending on the second reference by using the charging circuit, when the change in the battery voltage or the change in the output voltage verified at the specified time interval exceeds the specified first value and is smaller than the specified second value, and wherein the first value is greater than the second value (Chang teaches the two different references, Chou teaches interval between t51 & t52 of Fig. 5, interval between t21 & t22 of Fig. 2, where the change equates to the preset charging voltage).
Claim 15, the combination of Kimura, Chou, and Chang teaches at least one of the specified first value or the specified second value is updated based on at least one a change in the battery voltage or a change in the output voltage previously verified (see look up table of s142 of Chou).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859